Filed 12/13/22 Reynolds v. Board of Trustees of the Cal. State University CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE


 KATHERINE REYNOLDS,                                              B315543

           Plaintiff and Appellant,
                                                                  (Los Angeles County
           v.                                                     Super. Ct. No. 20STCV13567)

 BOARD OF TRUSTEES OF THE
 CALIFORNIA STATE
 UNIVERSITY,

           Defendant and Respondent.



      APPEAL from a judgment of the Superior Court of
Los Angeles County, Michael E. Whitaker, Judge. Affirmed.
      Vaziri Law Group, Matthew M. Taylor and Karan S. Gill
for Plaintiff and Appellant.
      Rob Bonta, Attorney General, Danielle F. O’Bannon,
Assistant Attorney General, David Adida and Ezra D. Siegel,
Deputy Attorneys General, for Defendant and Respondent.
                   ‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗
      Katherine Reynolds appeals the grant of a motion for
summary judgment on her complaint alleging a dangerous
condition of public property against the Board of Trustees of The
California State University 1 (CSU). Reynolds contends the trial
court erred because it based its decision upon an issue not raised
in CSU’s moving papers, and because there were triable issues of
material fact as to whether the area where Reynolds was injured
constituted a dangerous condition. We find no error and
therefore affirm the judgment.
                          BACKGROUND
I.    Underlying facts
      In April 2020, Reynolds filed a complaint against CSU
alleging general negligence and a dangerous condition of public
property (Gov. Code, § 835).2 Reynolds alleged that, on
October 12, 2019, she fell on a negligently owned, maintained,
and operated pedestrian walkway at CSU’s campus in Pomona,
California, sustaining severe and permanent injuries.
      The incident occurred when Reynolds, accompanied by four
children, went to visit the annual Pumpkin Patch Festival on the
Cal Poly Pomona campus. The festival is a carnival-type event
with a 27-year history, hosted on a large field at the agricultural
school, surrounded by a white fence. Between 6,000 and 8,000
people visited the festival on the day of Reynolds’s accident, but
CSU planned for as many as 10,000 daily visitors.




      1 TheBoard of Trustees of The California State University
was erroneously sued as The California State University.
      2 All
          undesignated statutory references that follow are to
the Government Code.




                                 2
       Reynolds drove to the festival in her husband’s car, which
had a handicap placard. Festival employees directed her to park
in the parking lot designated for persons with disabilities, which
was located on the opposite side of the field from the festival
entrance. A shuttle from that lot to the festival entrance was
available, but Reynolds declined to use it because she believed
the shuttle would not accommodate the wagon they had brought
to carry pumpkins, although she did not inquire specifically.
       CSU’s plans and procedures required pedestrian traffic to
be directed toward the entrance. According to Reynolds, however,
she received no instruction from staff and, following 10 or 15
other pedestrians, decided to take a “ ‘short cut’ ”around the field
in the opposite direction, down a closed road and past a digital
message board indicating the road was closed and there was no
access to the festival that way. The signs did not specifically
state that pedestrians could not utilize the road.
       The roadway had no sidewalk and was bordered only by a
strip of dirt and the white fence. Reynolds, wearing flip-flop
sandals, described that she followed other pedestrians along the
road—including a mother with a stroller and a woman carrying
her baby—until the white fence ended. She then turned down an
unpaved embankment, perpendicular to the road and separating
the crowd from the festival entrance, that was made up of loose
dirt and rocks. Nothing obstructed Reynolds’s view of the
embankment; her vision was “good” and the day was “bright and
sunny.” No signs designated the embankment as a pathway,
walkway, trail, or entrance to the festival or the adjacent farm
store.
       Concerned that the children would lose control of the
wagon, Reynolds directed them to carry the wagon down the dirt




                                 3
embankment. Because others were continuing down the
embankment, Reynolds did not think twice about doing so as
well. As she stepped down, she was not in a rush. She reached
toward the adjacent fence for balance but was unable to touch it
before her left foot slipped forward while her right leg bent under
her and she fell to the ground. She immediately laughed because
the children looked scared, but she had seriously injured her
ankle.3
       Later, a CSU claims examiner searched a database
containing all bodily injury claims that occurred at Cal Poly
Pomona’s campus since July 1, 2010, and found no records of a
prior fall at that location. A campus police supervisor searched a
database of police reports dating to January 2012 and found no
records of a medical assist for a trip and fall incident within a
mile of the embankment area The festival’s director, who had
held that role since 2015, similarly had no record or recollection
of a fall or other accident in the area where Reynolds fell.
II.    The summary judgment motion
       In May 2021, CSU moved for summary judgment, arguing
that natural condition immunity and trail immunity rendered it
immune from suit, it had no notice of any dangerous condition,
and Reynolds’s failure to exercise due care prevented her from
showing the condition posed a substantial risk of injury.
Specifically, CSU argued that any person exercising due care
would have observed the steepness of the embankment and the
absence of a sign designating it as a path, and would have
declined to navigate it in flip-flops.

      3 Although  Reynolds told police that her sandal broke as
she was walking down the hillside, causing her to slip, Reynolds
insisted in her deposition that her sandal did not break.




                                 4
       Reynolds filed an opposition, specifically arguing, among
other things, that triable issues of fact existed as to whether she
“exercised due care and used the area in a foreseeable manner.”
Reynolds contended that it was foreseeable that pedestrians
would have attempted to take the shortest route to the entrance,4
that, as Californians in October, they would be wearing flip-flops,
that they would decline the free shuttle if they had wagons, and
that they would ignore a no-access sign because the sign did not
specifically mention pedestrians.
       CSU filed a reply brief, arguing, among other things, that
pedestrians utilizing the embankment was not foreseeable
because: (1) Reynolds admitted to never having inquired into
whether she could carry her wagon on the free shuttle, and, even
if she could not do so, it was not foreseeable that the public would
walk down a closed road and onto an unimproved slope when the
designated entrance was within walking distance; (2) the
hypothetical existence of a shorter route did not mean its use was
foreseeable; and (3) the “road closed” sign could not reasonably be
interpreted as open to pedestrians. Further, even if using the
slope as a walking path was foreseeable, it was not consistent
with exercising due care, as required for dangerous condition
liability.
       In August 2021, the trial court issued a tentative ruling
granting CSU’s motion, concluding that Reynolds had not met
her burden to show triable issues of material fact existed because

      4 In  support of this argument, Reynolds attached a
declaration from a forensic engineer who reviewed Google Earth
aerial view measurements and determined that the shortest path
of travel from the parking lot to the entrance of the festival was
through the “steeply sloped” embankment.




                                 5
the alleged dangerous condition was “open and obvious to any
reasonable person exercising due care.” This was especially the
case where Reynolds admitted that there were no signs directing
her to the festival via the embankment, she was concerned about
the children accompanying her descending the embankment, she
could have used the wooden fence as a handrail, and she was
wearing flip-flops as she descended. The court also cited the
photographs of the slope and the testimony of Reynolds’s expert
that the embankment was “steeply sloped” as further evidence of
the obviousness of the purportedly dangerous condition. Given
the obvious nature of the alleged condition, the court reasoned,
any person “could reasonably be expected to see it” and therefore
there was no evidence of “foreseeability of harm.” The court
elaborated: “In other words . . . no reasonable person would
conclude that the subject property created a substantial risk of
harm to users who would use the subject property with the due
care that is expected.”
       At oral argument, Reynolds reasserted the arguments in
her moving papers, arguing, among other things, that because
others were utilizing the embankment, there was a jury question
as to whether the embankment created a substantial risk of harm
to those utilizing the condition with due care. When Reynolds
argued that CSU’s position that the “condition was not so obvious
so as to trigger constructive notice” was inconsistent with the
court’s tentative ruling, the trial court pointed out that she was
“conflating . . . notice and what is open and obvious to a
reasonable person,” which were two separate issues.
       Finally, Reynolds suggested that the trial court had based
its tentative ruling on an argument—that is, whether the
dangerous condition was “open and obvious”—that CSU had




                                6
never “specifically tendered” and requested further briefing. The
trial court responded that the issue had been “fully briefed,”
referencing specific pages of CSU’s moving papers and that its
tentative ruling had relied on the same cases. The trial court
adopted its tentative ruling, and Reynolds timely appealed.
                            DISCUSSION
I.     Standard of Review
       The applicable standard of review of a ruling on a motion
for summary judgment is well established. “The purpose of the
law of summary judgment is to provide courts with a mechanism
to cut through the parties’ pleadings in order to determine
whether, despite their allegations, trial is in fact necessary to
resolve their dispute.” (Aguilar v. Atlantic Richfield Co. (2001) 25
Cal.4th 826, 843 (Aguilar).)
       The moving party “bears the burden of persuasion that
there is no triable issue of material fact and that [it] is entitled to
judgment as a matter of law.” (Aguilar, supra, 25 Cal.4th at
p. 850; see Code Civ. Proc., § 437c, subd. (c).) A defendant
moving for summary judgment must “ ‘show[ ] that one or more
elements of the cause of action . . . cannot be established’ by the
plaintiff. [Citation.]” (Aguilar, at p. 853.) A defendant meets its
burden by presenting affirmative evidence that negates an
essential element of a plaintiff’s claim. (Guz v. Bechtel National,
Inc. (2000) 24 Cal.4th 317, 334.) Alternatively, a defendant
meets its burden by submitting evidence “that the plaintiff does
not possess, and cannot reasonably obtain, needed evidence”
supporting an essential element of its claim (Aguilar, at p. 854),
or that “there is a complete defense to that cause of action.”
(Castellon v. U.S. Bancorp (2013) 220 Cal.App.4th 994, 997).




                                  7
       On appeal from a summary judgment ruling, we review the
record de novo and independently determine whether triable
issues of material fact exist. (Saelzler v. Advanced Group 400
(2001) 25 Cal.4th 763, 767; Guz v. Bechtel National, Inc., supra,
24 Cal.4th at p. 334.) We resolve any evidentiary doubts or
ambiguities in favor of the party opposing summary judgment.
(Saelzler, at p. 768.) Because a decision to permit a continuance
to present additional facts or law in opposition to a motion is
discretionary (Juge v. County of Sacramento (1993) 12
Cal.App.4th 59, 73), we review such a determination for an abuse
of discretion. (FSR Brokerage, Inc. v. Superior Court (1995) 35
Cal.App.4th 69, 72.)
       “In performing an independent review of the granting of
summary judgment, we conduct the same procedure employed by
the trial court. We examine (1) the pleadings to determine the
elements of the claim, (2) the motion to determine if it establishes
facts justifying judgment in the moving party’s favor, and (3) the
opposition—assuming movant has met its initial burden—to
‘decide whether the opposing party has demonstrated the
existence of a triable, material fact issue.’ ” (Oakland Raiders v.
National Football League (2005) 131 Cal.App.4th 621, 630.) “We
need not defer to the trial court and are not bound by the reasons
in its summary judgment ruling; we review the ruling of the trial
court, not its rationale.” (Ibid.) Thus, a reviewing court “will
affirm a summary judgment if it is correct on any ground that the
parties had an adequate opportunity to address in the trial court,
regardless of the trial court’s stated reasons.” (Angelotti v. The
Walt Disney Co. (2011) 192 Cal.App.4th 1394, 1402 (Angelotti).)




                                 8
II.    The trial court did not abuse its discretion in
       granting summary judgment without affording
       Reynolds an opportunity to address issues not raised
       in the moving papers
       We begin with Reynolds’s contention that the trial court
improperly granted summary judgment on an issue not raised in
CSU’s moving papers. This contention is contrary to the record.
The theory upon which the trial court granted summary
judgment was the subject of extensive litigation both in the
written briefing and at oral argument. Therefore, the trial court
did not abuse its discretion in granting CSU’s motion without
permitting further briefing or argument.
       As described above, the trial court granted summary
judgment on the ground that the subject property was not a
“dangerous condition.” The court reasoned that because the
alleged dangerous condition was “open and obvious . . . . no
reasonable person would conclude that [it] created a substantial
risk of harm to users who would use [it] with the due care that is
expected.” In other words, “foreseeability of harm” was “absent”
under the facts presented.
       Whether the embankment was a ”dangerous condition” was
an unmistakably central area of contention between the parties
throughout the summary judgment proceedings. In its holding,
the trial court cited the precise cases and language that CSU had
invoked in its moving papers. Reynolds’s opposition addressed
the issue specifically, alleging several specific reasons that triable
issues of fact existed as to whether she “exercised due care and
used the area in a foreseeable manner.” CSU’s reply brief further
elaborated on this theory, dissecting each of the reasons that
Reynolds’s opposition identified as a basis for trial on this issue.




                                  9
The court then issued a tentative ruling indicating it would grant
the motion on this precise basis, pointing directly to the portion of
CSU’s moving papers raising this argument.
       Although Reynolds’s counsel claimed at oral argument that
the trial court was ruling on an unbriefed issue and asked for a
continuance, he never indicated what points he would make that
he had not already addressed.5 That counsel’s oral argument
referenced cases and facts relevant to the precise issue upon
which the trial court ruled underscored that he was amply
prepared to address the issue. Therefore, as Reynolds’s appellate
briefs elsewhere acknowledge, she had ample notice and
opportunity to litigate the precise basis for the trial court’s
summary judgment ruling.6


      5 Reynolds    primarily takes issue with a single line in the
trial court’s decision declaring that CSU had argued that the
dangerous condition was “open and obvious.” Though Reynolds is
correct that CSU’s briefing did not deploy the precise phrasing
“open and obvious,” she also acknowledges that the trial court, in
the next sentence of its order, restated the contention as denying
liability for injuries resulting from dangers that were obvious or
“ ‘could have been observed had [Reynolds] exercised ordinary
care.’ ” The trial court was therefore at all times ruling on one
singular issue, which the parties had exhaustively briefed.
(Fredette v. City of Long Beach (1986) 187 Cal.App.3d 122, 132
(Fredette) [no dangerous condition because danger, if any, was
“obvious to anyone using” facility].) We therefore reject
Reynolds’s contentions regarding the trial court’s phrasing as
overly formalistic.
      6We disagree with Reynolds’s assertion that this portion of
CSU’s motion was actually directed toward Reynolds’s
contributory negligence, a legally distinct defense to a section 835




                                 10
        Even accepting Reynolds’s assertion that the trial court
ruled on an unbriefed issue, Reynolds does not proffer what
additional argument she would have raised had she been afforded
the opportunity to do so. As we address in the section that
follows, her appellate attacks on the merits of the trial court’s
decision are no more persuasive than her arguments below.
Therefore, we are unconvinced that any additional argument
would have altered the outcome. (Angelotti, supra, 192
Cal.App.4th at p. 1402; see Red Mountain, LLC v. Fallbrook
Public Utility Dist. (2006) 143 Cal.App.4th 333, 347 [appellant’s
burden to demonstrate prejudicial error]; see also Cal. Const.,
art. VI, § 13; Code Civ. Proc., § 475 [“No judgment, decision or
decree shall be reversed or affected by reason of any error
. . . unless it shall appear from the record that such error . . . was
prejudicial . . . and that a different result would have been
probable if such error . . . had not occurred or existed.”].)
        Taking these circumstances together, the trial court did not
abuse its discretion in ruling on the motion and denying counsel’s
request for a continuance.
III. Summary judgment was appropriate because no
        trier of fact could reasonably conclude the
        embankment created a substantial risk of injury
        when used with due care in a foreseeable manner
        A public entity is generally not liable for any injury,
whether arising out of an act or omission of the entity or
employee or any other person, except as provided by statute.

action that CSU did not raise. (See Mathews v. City of Cerritos
(1992) 2 Cal.App.4th 1380, 1384 (Mathews) [contributory
negligence is “defense” distinct from reasonably foreseeable use
with due care].)




                                 11
(§ 815, subd. (a); Williams v. Horvath (1976) 16 Cal.3d 834, 838.)7
Under section 835, a public entity is liable for injuries caused by
a dangerous condition of its property or its failure to warn of a
dangerous condition on or near its property, provided that a
plaintiff can show, by a preponderance of the evidence, that the
injuries were “proximately caused by the dangerous condition,
[and] that the dangerous condition created a reasonably
foreseeable risk of the kind of injury which was incurred.”
(Harland v. State of California (1977) 75 Cal.App.3d 475, 483.)8
       Section 830, subdivision (a) defines “dangerous condition”
as “a condition of property that creates a substantial (as
distinguished from a minor, trivial or insignificant) risk of injury


      7 Although  the trial court did not separately analyze
whether summary judgment was appropriate as to Reynolds’s
general negligence cause of action, that claim unmistakably
failed because it did not allege a statutory basis. (Miklosy v.
Regents of University of California (2008) 44 Cal.4th 876, 899–
900.) As Reynolds raises no arguments with respect to it, we
need not address it further.
      8 Government    Code section 835 provides: “Except as
provided by statute, a public entity is liable for injury caused by a
dangerous condition of its property if the plaintiff establishes
that the property was in a dangerous condition at the time of the
injury, that the injury was proximately caused by the dangerous
condition, that the dangerous condition created a reasonably
foreseeable risk of the kind of injury which was incurred, and
that either: (a) A negligent or wrongful act or omission of an
employee of the public entity within the scope of his employment
created the dangerous condition; or (b) The public entity had
actual or constructive notice of the dangerous condition under
Section 835.2 a sufficient time prior to the injury to have taken
measures to protect against the dangerous condition.”




                                 12
when such property or adjacent property is used with due care in
the manner in which it is reasonably foreseeable that it will be
used.” “Any property can be dangerous if used in a sufficiently
abnormal manner; a public entity is required only to make its
property safe for reasonably foreseeable careful use.” (Mathews,
supra, 2 Cal.App.4th at p. 1384.) “Whether property is in a
dangerous condition often presents a question of fact, but
summary judgment is appropriate if the trial or appellate court,
viewing the evidence most favorably to the plaintiff, determines
that no reasonable person would conclude the condition created a
substantial risk of injury when such property is used with due
care in a manner which is reasonably foreseeable that it would be
used.” (Id. at p. 1382; see Peterson v. San Francisco Community
College Dist. (1984) 36 Cal.3d 799, 810 [summary judgment
inappropriate where reasonable minds can differ as to existence
of dangerous condition].) Assessing this question requires
consideration of a totality of the circumstances including, but not
limited to: the intrinsic nature and quality of the defect, any
circumstances surrounding the accident that might have caused
the defect to be more dangerous than usual (e.g., the time of day
and lighting), and whether there is evidence of any prior injuries
from the same defect. (Fielder v. City of Glendale (1977) 71
Cal.App.3d 719, 734.)
      Here, no trier of fact could reasonably conclude the
embankment was a dangerous condition—that is, that it created
a substantial risk of injury when used with due care in a
foreseeable manner. The undisputed facts showed that the
embankment was a steep dirt slope, neither designed nor in any
way advertised as a walkway, that Reynolds reached by walking
down a road clearly marked as closed to festival-goers, instead of




                                13
utilizing the free shuttle available to her. Moreover, Reynolds
admitted to clearly observing the dangerous condition of the slope
and being “concerned” about it before choosing to take the risk of
navigating it in flip-flops and without utilizing the adjacent
wooden fence to brace herself.9
       Thus, both the self-apparent nature of the alleged danger
and Reynolds’s choices in the face of that danger were, in their
totality, fatal to her dangerous condition claim. (See Fredette,
supra, 187 Cal.App.3d at p. 132 [no “dangerous condition” where
“physical characteristics” made danger “apparent to all users”];
Mathews, supra, 2 Cal.App.4th at pp. 1384–1385 [reaching
similar conclusion, even as to child held to lower standard of care,
as to descending steep hill]; see also Davis v. City of Pasadena
(1996) 42 Cal.App.4th 701 [plaintiff’s conscious choice to bypass
obviously safer route is not employing due care];10 Biscotti v.
Yuba City Unified School Dist. (2007) 158 Cal.App.4th 554, 559
[not “foreseeable” that plaintiff exercising due care would climb
fence to get to other side].)11 The lack of prior incidents at the

      9 Reynolds’s argument that her statements only suggested
concern for the children accompanying her did not render the
condition any less obvious.
      10 Reynolds’s  attempt to distinguish Davis v. City of
Pasadena, supra, 42 Cal.App.4th 70, as a case where plaintiff
declined to utilize an available alternative handrail, as opposed
to the fence at issue here is not convincing. In our view, the
substance of the safer alternative is of marginal relevance
compared to its availability in the first place.
      11 Our reference to Reynolds’s circumstances is not
intended to suggest her particular lack of due care plays any role
in our analysis. After all, “the fact the particular plaintiff may




                                14
site, despite its long history of well-attended events, only
buttresses that conclusion. (Fielder v. City of Glendale, supra,
71 Cal.App.3d at p. 734.)
       Reynolds’s further arguments suggesting otherwise are
unavailing. For example, she suggests that because other
pedestrians, including a mother with a stroller, were utilizing the
embankment to attend the festival without incident, and that the
embankment was the shortest path of travel, the dangerous
condition was “less obvious.” Even crediting that Reynolds took
the shortest possible “route” to the festival with the crowd she
described, this does not bear upon our conclusion that the users
of the route, however many there were, were not exercising due
care. The record is clear that the alleged group of 10 to 15 people
disregarded signs indicating the road, which had no apparent
pedestrian path, was closed, then proceeded down a steep dirt
embankment.
       To the extent that Reynolds contends she was induced to
use the embankment as a walking path because the road closure
sign did not expressly prohibit pedestrians from doing so, we do
not share that view. In Morin v. County of Los Angeles (1989)
215 Cal.App.3d 184, another division of this court was faced with
a similar argument regarding a sign on a pier that warned
against “swimming within 200 feet thereof.” (Id. at p. 193.) The
court rejected the argument, reasoning that the sign’s placement


not have used due care is relevant only to his comparative fault
and not to the issue of the presence of a dangerous condition.”
(Huffman v. City of Poway (2000) 84 Cal.App.4th 975, 992.)
Thus, we summarize her testimony only in connection with
assessing “the risk [the condition] posed to an ordinary
foreseeable user.” (Ibid.)




                                15
did not encourage a “reasonable person” to swim 300 feet from
the pier, as plaintiff had done when he encountered the alleged
dangerous condition. (Id. at p. 194.) Similarly, the closure signs
at issue here could not reasonably be construed as inviting
pedestrians to utilize the road to walk to the festival’s entrance,
especially where a free shuttle was available from the lot where
Reynolds parked. Certainly, able counsel with the benefit of
hindsight could readily devise a contrary reading of the signage,
but that is not the metric that section 830, subdivision (a)
requires us to apply.
       In sum, given Reynolds’s choices despite the obvious risks
associated with the alleged condition, no reasonable factfinder
could have concluded that the embankment was a “dangerous
condition.” (Fredette, supra, 187 Cal.App.3d at p. 132.) That is,
no trier of fact could reasonably conclude the alleged condition
created a substantial risk of injury when used with due care in a
reasonably foreseeable manner. (Mathews, supra, 2 Cal.App.4th
at p. 1382.)12 The trial court properly granted summary

      12 Despite  Reynolds’s counterarguments, CSU’s assertion
that the embankment was not a dangerous condition because it
was “obvious” is not in tension with its contention that it did not
have actual or constructive notice of the alleged condition. The
argument that a condition was known or was otherwise so
“obvious” that the public entity should have discovered its
dangerousness—as required for actual or constructive notice
(§ 835.2)—is plainly distinct from the argument that a condition
is not “dangerous” because the alleged danger was so “obvious”
that no reasonable person can “ignore the notice which the
condition itself provides.” (Fredette, supra, 187 Cal.App.3d at
p. 132.) As the trial court correctly noted, these are discrete
elements, one concerning the public entity’s awareness of the




                                 16
judgment to CSU. In light of this disposition, we need not
address the alternative bases that CSU advances for upholding
the trial court’s summary judgment ruling. (Angelotti, supra, 192
Cal.App.4th at p. 1402.)




dangerous character of a latent condition, and the other involving
whether a foreseeable user exercising due care might fail to
anticipate the danger. (Id. at pp. 131–132 [constructive notice
has “no application” where condition is so obvious it is not
“dangerous”]; see Barone v. City of San Jose (1978) 79 Cal.App.3d
284, 289 [dangerous condition analysis “interwoven” with—but
distinct from—notice analysis].) The latter is a threshold
question to the former, but each inquiry serves a distinct purpose
in narrowing governmental liability. (See Fredette, at p. 132
[definition of “dangerous condition” recognizes that entity owes
no obligation to protect individuals failing to exercise public
property without care, even if such users are foreseeable];
Drummond v. Redondo Beach (1967) 255 Cal.App.2d 715, 720
[municipality’s knowledge of not just condition, but of its
dangerousness, is essential to avoid “render[ing] [them] an
insurer against accidents”].)




                               17
                         DISPOSITION
      The judgment is affirmed. Board of Trustees of the
California State University is awarded its costs on appeal.
      NOT TO BE PUBLISHED IN THE OFFICIAL
REPORTS




                                          EDMON, P. J.

We concur:




             LAVIN, J.




             EGERTON, J.




                                18